Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This communication is in responsive to the amendment filed on 12/23/2020.
3.	Claims 1-25 are currently pending in this Office Action.  This action is made Final.

Claim Rejections - 35 USC § 112
4.	The 35 U.S.C. 112 rejections made in the prior Office action are withdrawn in view the amendment filed on 12/23/2020.

 
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-16 and 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2016/0026919 (hereinafter Kaisser) in view of non-patent literature “Temporal Word Embeddings for Narrative Understanding”, Conference 2010, 5 pages (hereinafter Volpetti).

Regarding claims 1 and 24-25, Kaisser discloses a method of detecting events in and clustering social media postings for display on a user system, the method comprising:
retrieving, via an application programming interface (API) of a social media system over at least one first communication network, at least one posting of the social media system ([0021 and 0107]; retrieving information through respective social media APIs);
determining whether the at least one posting has content referring to a predetermined time period ([0028]; database of the event detection platform is communicatively coupled to a clustering component);
upon determining that the at least one posting has content referring to the predetermined time period, determining whether the at least one posting corresponds to an existing cluster of postings related to an event ([0028]; cluster creator is configured to identify data entries which were created in a certain location interval during a certain time interval);
upon determining that the at least one posting corresponds to the existing cluster of postings relating to the event, storing, in at least one database on a non-transitory machine-readable storage medium, the existing cluster of postings modified to include the at least one posting ([0042 and 0083]; the cluster update can add a further cluster data entry to an existing cluster when the further cluster data entry corresponds to a data entry received from the social media storage); and
 a plurality of communication networks including a local area network, a wide area network, etc.). 
While Kaisser discloses the features of utilizing the social media data entries ([0022-0023]); and the machine learning algorithm calculates a cluster value based on the feature vector by taking into account derived knowledge from the machine learning training phase and respective decision rules; and utilizing a selection of sentiment dictionaries to detect a cluster’s sentiment ([0028 and 0053]), the reference does not explicitly disclose the features of wherein the determining is performed as a function of at least one temporal-specific word embedding for the at least one posting, the temporal-specific word embedding including at least one numeric vector representing a temporal meaning of a word of the at least one posting in a vector space, wherein the determining whether the at least one posting has content relating to the predetermined includes: determining temporal-specific word embeddings for words of narrative text; generating a representation of the narrative text based on the temporal-specific word embeddings; and performing a classification of the narrative text as including content related to the predetermined time period or not based on the generated representation.  However, Volpetti discloses the features of utilizing temporal word embeddings (TWEs) as a tool to represent the time-varying semantic distributions of a vocabulary; proposing the TWE models to the dynamic learning of word embeddings <i.e., vectors that represent the meaning of words during a specific temporal interval>  (pgs. 1-2, [Tackling of such a task…]; pg. 2, col. 1, [Moreover, in this work,…]; [3.4 Training Temporal Word Embeddings]; fig. 1) and it would have been obvious for one with ordinary skill in the art to utilize the teachings of Volpetti in the system of Kaisser in view of the desire to enhance the social event detection by utilizing the TWE models resulting 

Regarding claim 2, Kaisser in view of Volpetti discloses the method further comprising, upon determining that the at least one posting does not correspond to the existing cluster of postings, storing, in the at least one database, a new cluster of postings including the at least one posting (Kaisser: [0028]). 

Regarding claim 3, Kaisser in view of Volpetti discloses the method further comprising, upon determining that the at least one posting has content referring to the predetermined time period, storing a temporal identification of the at least one posting in the at least one database (Kaisser: [0028 and 0042]). 

Regarding claim 4, Kaisser in view of Volpetti discloses the method further comprising providing the temporal identification of the at least one posting as an output from an API in response to a request from an application to the API (Kaisser: [0022]). 

Regarding claim 5, Kaisser in view of Volpetti discloses the method further comprising automatically providing the temporal identification of the at least one posting to an application in response to the determining that the at least one posting has content referring to the predetermined time period (Kaisser: [0022]). 



Regarding claim 7, Kaisser in view of Volpetti discloses the method wherein the providing the representation of the modified existing cluster of postings includes providing the modified cluster of postings as an output of an API in response to a request from an application to the API (Kaisser: [0022 and 0086]). 

Regarding claim 8, Kaisser in view of Volpetti discloses the method wherein the providing the representation of the modified existing cluster of postings includes automatically providing the representation of the modified existing cluster to an application in response to the determining that the at least one posting corresponds to the existing cluster of postings relating to the event (Kaisser: [0086 and 0089]). 

Regarding claim 9, Kaisser in view of Volpetti discloses the method wherein the determining whether the at least one posting has content relating to the predetermined time period includes:
processing text of the at least one posting using a rule set to attempt to determine whether the at least one posting has content relating to the predetermined time period ([0100]); and
upon the processing the at least one posting using the rule set not being able to determine whether the at least one posting has content relating to the predetermined time period, attempting 

Regarding claim 10, Kaisser discloses a method of detecting events in and clustering social media postings for display on a user system, the method comprising:
retrieving, via an application programming interface (API) of a social media system over at least one first communication network, at least one posting of the social media system;
determining whether the at least one posting has content referring to a predetermined time period ([0028]; database of the event detection platform is communicatively coupled to a clustering component), 
upon determining that the at least one posting has content referring to the predetermined time period, determining whether the at least one posting corresponds to an existing cluster of postings related to an event ([0028]; cluster creator is configured to identify data entries which were created in a certain location interval during a certain time interval);
upon determining that the at least one posting corresponds to the existing cluster of postings relating to the event, storing, in at least one database on a non-transitory machine-readable storage medium, the existing cluster of postings modified to include the at least one posting ([0042 and 0083]; the cluster update can add a further cluster data entry to an existing cluster when the further cluster data entry corresponds to a data entry received from the social media storage); and
 a plurality of communication networks including a local area network, a wide area network, etc.). 
While Kaisser discloses the feature of utilizing the social media data entries ([0022-0023 and 0025]), Kaisser does not explicitly disclose the features of wherein the determining utilized a rules-based approach including: determining a temporal expression in the at least one posting; determining a time difference between the temporal expression and a creation time of the at least one posting; and comparing the time difference to a predetermined threshold.  However, Volpetti discloses the features of utilizing temporal word embeddings (TWEs) for making it possible for finding distinct words that share a similar meaning in different periods of time by retrieving temporal embedings that occupy similar regions in the vector spaces that correspond to distinct time periods; the temporal word analogies (TWAs) for two words share a common meaning at two different points in time (pgs. 1-2, [Tackling of such a task…]; pg. 2, col. 1, [Moreover, in this work,…]; [3.4 Training Temporal Word Embeddings]) and it would have been obvious for one with ordinary skill in the art to utilize the teachings of Volpetti in the system of Kaisser in view of the desire to enhance the social event detection by utilizing the TWE and the TWA models resulting in improving the efficiency of applying decision rules to the event-specific cluster feature vector.  

Regarding claim 11, Kaisser in view of Volpetti discloses the method wherein the rules-based approach further includes:
upon determining that the time difference is greater than the predetermined threshold, classifying the at least one posting as not including content related to the predetermined time 

Regarding claim 12, Kaisser in view of Volpetti discloses the method wherein the determining whether the at least one posting has content relating to the predetermined time period is also performed as a function of temporal-specific word embeddings for the at least one posting (Kaisser: [0008, 0028 and 0053]) and (Volpetti: pgs. 1-2, [Tackling of such a task…]; pg. 2, col. 1, [Moreover, in this work,…]).  Therefore, the limitations of claim 12 are rejected in the analysis of claim 10, and the claim is rejected on that basis.

Regarding claim 13, Kaisser in view of Volpetti discloses the method wherein the determining whether the at least one posting has content relating to the predetermined includes: determining temporal-specific word embeddings for words of the at least one social media posting; generating a representation of the at least one social media posting based on the temporal-specific word embeddings; and performing a classification of the at least one posting as including content related to the predetermined time period or not based on the generated representation (Kaisser: [0028 and 0053]) and (Volpetti: pgs. 1-2, [Tackling of such a task…]; pg. 2, col. 1, [Moreover, in this work,…]; [3.4 Training Temporal Word Embeddings]).  Therefore, the limitations of claim 13 are rejected in the analysis of claim 1, and the claim is rejected on that basis.



Regarding claim 15, Kaisser in view of Volpetti discloses the method wherein the determining whether the at least one posting corresponds to the existing cluster of postings is performed as a function of semantic classes of words of the at least one posting (Kaisser: [0043 and 0058-0059]). 

Regarding claim 16, Kaisser discloses a method of detecting events in and clustering social media postings for display on a user system, the method comprising:
retrieving, via an application programming interface (API) of a social media system over
at least one first communication network, at least one posting of the social media system ([0021 and 0107]; retrieving information through respective social media APIs):
determining whether the at least one posting has content referring to a predetermined
time period ([0028]; database of the event detection platform is communicatively coupled to a clustering component):
upon determining that the at least one posting has content referring to the predetermined
time period, determining whether the at least one posting corresponds to an existing cluster of
cluster creator is configured to identify data entries which were created in a certain location interval during a certain time interval):
upon determining that the at least one posting corresponds to the existing cluster of
postings relating to the event, storing, in at least one database on a non-transitory machine-
readable storage medium, the existing cluster of postings modified to include the at least one
posting ([0042 and 0083]; the cluster update can add a further cluster data entry to an existing cluster when the further cluster data entry corresponds to a data entry received from the social media storage): and
providing, via at least one second communication network, a representation of the
modified existing cluster of postings for display on a user system ([0086 and 0107]; a plurality of communication networks including a local area network, a wide area network, etc.).
Kaisser does not explicitly disclose the feature of wherein the determining whether the at least one posting corresponds to the existing cluster of postings related to the event utilizes a semantic-class-based approach including assigning words of the at least one posting to a plurality of different semantic classes; and for each semantic class, determining a similarity score between the words assigned to that semantic class for the at least one posting and words assigned to a corresponding semantic class for at least one existing clusters of postings.  However, Volpetti discloses the features of calculating similarities between vectors; and providing the accuracy calculated from the static and dynamic analogies separately (pg. 3, [3. 4 Training Temporal Word Embeddings]; pg. 4, [4.2 Temporal Word Analogies Results]) and it would have been obvious for one with ordinary skill in the art to utilize the teachings of Volpetti in the system of Kaisser in view of the desire to enhance the social event detection by utilizing the 

Regarding claim 18, Kaisser in view of Volpetti discloses the method wherein the semantic class-based approach further includes: for at least one of the semantic classes, expanding the assigned words by adding synonyms of the assigned words (Kaisser: [0013 and 0083]).

Regarding claim 19, Kaisser in view of Volpetti discloses the method further comprising determining the synonyms by: determining word embeddings for the assigned terms and potential synonyms; and generating similarity scores between the word embeddings for the assigned terms and potential synonyms (Kaisser: [0043]) and (Volpetti: pg. 3, [3. 4 Training Temporal Word Embeddings]).  Therefore, the limitations of claim 19 are rejected in the analysis of claim 16, and the claim is rejected on that basis.

Regarding claim 20, Kaisser in view of Volpetti discloses the method wherein the determining the synonyms further includes:
determining whether the similarity scores for the potential synonyms exceed a predetermined threshold; and upon determining that at least one of the similarity scores exceeds the predetermined threshold, expanding the assigned terms to include specific synonyms having the similarity scores exceeding the predetermined threshold (Kaisser: [0053 and 0060]) and (Volpetti: pg. 4, [4.2 Temporal Word Analogies Results]).  Therefore, the limitations of claim 20 are rejected in the analysis of claim 16, and the claim is rejected on that basis.

Regarding claim 21, Kaisser in view of Volpetti discloses the method further comprising calculating a novelty score for the new cluster of postings (Kaisser: [0043]). 

Regarding claim 22, Kaisser in view of Volpetti discloses the method wherein the retrieving includes communicating a request over the at least one first communication network to the API of the social media system, and receiving a response over the at least one first communication network from the API including the at least one social media posting (Kaisser: [0021]). 

Regarding claim 23, Kaisser in view of Volpetti discloses the method wherein the outputting includes generating and transmitting over the at least one first communication network a signal representing the modified existing cluster of postings (Kaisser: [0086]). 

Allowable Subject Matter
8.	Claim 17 is allowed.	
Regarding claim 17, the prior art fails to disclose or make obvious a method comprising, in addition to the other recited features of the claim, the features of retrieving at least one post of the social media; determining whether the at least one posting has content referring to a predetermined time period; upon determining that the at least one posting has content referring to the predetermined time period; assigning words to a plurality of different semantic classes; determining a similarity score between the words assigned to that semantic class for the at least one posting; combining the similarity scores for the plurality of semantic classes to generate a 

Response to Arguments
9.	Applicant's arguments filed on 12/23/2020 have been fully considered but they are not persuasive. 
	Regarding claims 1, 10, 24 and 25, the main point of applicant’s argument regarding the Kaisser in view of Volpetti references is that Kaisser does not explicitly disclose the features of “determining whether the at least one posting has content referring to a predetermined time period…” and “wherein the determining whether the at least one posting has content relating to the predetermined time period includes: determining temporal-specific word…; generating a representation…; and performing a classification…”  More specifically, applicant argues that “Kaisser is silent regarding determining any time period that content of a posting refers to … Application notes that the time period that content of a posting refers to is different than, and is not disclosed by, a creation time of a posting.”   However, the examiner disagrees with these arguments.  Contrary to applicant’s argument, Kaisser clearly teaches that “For that purpose the cluster creator analyzes the time value and the location value of the data entries in the database…the time value may be a timestamp of the data entry indicating the time of creation of the data entry.  The location value may correspond to the geo-coordinated which were determined by the user’s device indicating the location of the device at the time of data entry creation” (emphasis added) and one with ordinary skill in the art would interpret that “the data content referring to…”   In addition, while Kaisser discloses the features of utilizing the social media data entries ([0022-0023]); and the machine learning algorithm calculates a cluster value based on the feature vector by taking into account derived knowledge from the machine learning training phase and respective decision rules; and utilizing a selection of sentiment dictionaries to detect a cluster’s sentiment ([0028 and 0053]), Kaisser does not explicitly disclose the claimed limitations “wherein the determining whether the at least one posting has content relating to the predetermined time period includes: determining temporal-specific word…; generating a representation…; and performing a classification…”   However, as explained in the rejection above, the features not taught by Kaisser are disclosed by the Volpetti reference.  Volpetti teaches the features of utilizing temporal word embeddings (TWEs) as a tool to represent the time-varying semantic distributions of a vocabulary; and proposing the TWE models to the dynamic learning of word embeddings <i.e., vectors that represent the meaning of words during a specific temporal interval>.  Volpetti further discloses that “TWEs make it possible to find distinct words that share a similar meaning in different periods of time by retrieving temporal embeddings that occupy similar regions in the vector space that corresponds to distinct time periods (pgs. 1-2, [Tackling of such a task…]; pg. 2, col. 1, [Moreover, in this work,…]; [3.4 Training Temporal Word Embeddings]; fig. 1).  Therefore, it is perfectly valid to assume that the Kaisser in view of Volpetti references clearly disclose the applicant’s claim limitations and it should be noted that it is the claims that define the claimed invention, and it is the claims, not the specification, that are anticipated or unpatentable.  In addition, as discussed above, while neither reference discloses all the claimed limitations singularly, the Kaisser reference recites a number of them and the remaining elements are taught by the Volpetti for all that it would have been reasonably suggested to one having ordinary skill in the art, including non-preferred emobdiments.

Conclusion
10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA M PYO whose telephone number is (571)272-8192.  The examiner can normally be reached on Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU MOFIZ can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MONICA M PYO/Primary Examiner, Art Unit 2161